Title: Acct. of the Weather in June [1771]
From: Washington, George
To: 




June 1st. Clear and Warm—Wind being Southerly.
 


2. Also clear and pleasant—with but little Wind and that Southerly.
 


3. Warm, but clear, with little Wind & that Southerly.
 


4. Wind Easterly & pretty fresh. Evening Cool.
 


5. Very foggy Morning, then Rain with thunder and Lightning. Afternoon very Cloudy.

 


6. Clear but very Warm with the Wind Southerly. Foggy Morning.
 


7. Very warm in the forenoon with Thunder & lightning & great appearances of Rain every[where] but none fell here. This Morning also.


   
   The manuscript reads “great appearances of Rain every Rain every but none fell here.”



 


8. Lowering Morning, and very warm day with Clouds & appearances of Rain in the Evening.
 


9. Dull foggy Morning & Afterwards warm—with black clouds & a little Rain in the Afternoon.
 


10. Clear & Warm—with very little [wind] & that Southerly. Appearances of Rain but none fell here.
 


11. Clear and tolerably pleasant with but little Wind.
 


12. Pretty smart & constant Rain in the forenoon. Afternoon clear with the wind Northwardly.
 


13. Clear and Cool—Wind Northwardly.
 


14. Clear and Cool—wind being still Northwardly but pleasant Notwithstanding.
 


15. Clear in the Morning, but Cloudy afterwards and Warm, with appearances of Rain. Wind Eastwardly.
 


16. Rain in the Night, & till 8 or Nine Oclock this Morning; then clear, and Warm. Wind Eastwardly.
 


17. Misting, of and on all day with the Wind still to the Eastward.
 


18. Much such a day as yesterday, till the Evening then the Wind Shifting to the Northward it grew cool.
 


19. The Morning Cool—the Afternoon warm, there being little or no Wind; day rather Cloudy & Lowering.

 


20. A good deal of Rain fell last Night and this Morning. Wind Easterly.
 


21. Clear & Warm. Wind Southerly. In the Night Rain again.
 


22. Clear and something Cooler—Wind getting Westwardly.
 


23. Clear and Warm wind Southerly in the Night Rain.
 


24. Cloudy & Lowering. In the Evening Raining moderately.
 


25. Cloudy and like for Rain all day, but none fell. Still and very Warm.
 


26. Calm & very warm the first part of the day. The Latter part Raining with variable Wind.
 


27. Foggy Morning—close & still day, & very warm.
 


28. Dewey Morning, close still and Smoky—also very warm.
 


29. Dewey Morning and very Warm in the Afternoon two or three Showers of Rain.
 


30. Cool Morning with the Wind at North West. All the Afternoon showery.
